Citation Nr: 1749922	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic respiratory/pulmonary disability.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a June 2013 Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claim folder.  


FINDING OF FACT

The most probative evidence does not reflect that a chronic respiratory/pulmonary disability had its onset in active service or is otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for chronic respiratory/pulmonary disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In May 2014, the Board remanded the Veteran's case for additional development.  The Board requested clinical records from the Veteran's reported hospitalizations during active service in April and August 1985.  A search of clinical records from Brooke Army Medical Center in Fort Sam, Houston, Texas was completed and no records were found.  Records were obtained from Bayne-Jones Army Community Hospital in Fort Polk for 1985 and associated with the claims folder.  In addition, the Veteran completed release forms and records were obtained from Andersen Memorial Hospital and Self Regional Healthcare.  A negative response was received from Ann and Robert H Lurie Childress.  The Veteran was also provided an adequate VA medical examination in February 2016.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the claims folder, examined the Veteran, discussed the service medical treatment records, and provided a medical opinion with supporting rationale.  The Board's May 2014 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria and Analysis

The Veteran contends that his current respiratory/pulmonary disability is related to active service.  During the June 2013 hearing, the Veteran reported that he was hospitalized twice during active service, and that he had experienced breathing difficulties, including shortness of breath, coughing and wheezing, since active service.  In March 2010, the Veteran stated that his disability has existed since 1986 when he was in the jungles of Panama and Honduras.  

Concerning evidence of a current disability, the March 2016 VA examination report reflects a diagnosis of chronic obstructive pulmonary disease (COPD).  In addition, the evidence shows that the Veteran was treated for lung abscess, pleural effusion, and pneumonia in 2010 and a nodule was noted in the right lobe during active service.  However, the February 2016 VA examiner acknowledged the aforementioned findings, but that the diagnoses of lung abscess, pleural effusion, and pneumonia were historic, self-limited acute events and not chronic lung conditions.  In addition, the examiner noted the finding of old benign granulomatous changes, unchanged from initial x-ray finding of April 1985 and that it was not a current/active lung disease, nor a disease with sequelae.  

Concerning any in-service injury or disease, an April 1985 service treatment record shows that the Veteran complained of shortness of breath, cough, and congestion.  The assessment was bronchitis.  An April 1985 chest x-ray noted a small nodular density approximately 9 mm. in its widest diameter noted at the right.  An August 1985 chest x-ray noted comparison to the x-ray completed in April 1985.  There were no significant changes in the cardiopulmonary findings of a nodular density in the projection of the right middle lobe.  An August 1985 clinical record noted that the Veteran had history of bronchitic pneumonia in April and had a chest x-ray which revealed right mid lobe nodule which apparently was not present when entered the Army two years ago.  He was hospitalized for seven days in August 1985 for right pulmonary nodule.  A September 1985 medical record noted that the Veteran was referred to the clinic from Fort Polk for evaluation and was assessed with right mid lung nodule and that the Veteran was asymptomatic.

There is no objective evidence of a respiratory or pulmonary disability for years after separation from active service.  

In January 2012, the Veteran's private physician, R. B., D. O., provided a positive nexus opinion.  Dr. R. B. stated that the Veteran was treated for several months during active service for shortness of breath and was eventually diagnosed with a lung nodule in 1985.  Dr. R. B. noted the Veteran's statements that he had continual shortness of breath that continued over time and opined that it was "as likely as not" that the current restrictive lung disease/shortness of breath was related to the breathing difficulties first treated while in the military.  Dr. R. B. stated that the conclusion was based on a review of the military and private records as well as a history of symptoms provided by the Veteran.

A VA medical opinion was provided in February 2016.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed all evidence of record and noted that the Veteran had a current diagnosis of COPD and asthma was a subset of COPD.  The examiner found no evidence for a current diagnosis of lung abscess, pleural effusion, pneumonia, or active granulomatous disease and that dyspnea was a symptom, not a diagnosis.  The examiner stated that the diagnoses of lung abscess, pleural effusion, and pneumonia were historic, self-limited acute events and not chronic lung conditions.  The examiner noted that the Veteran had a finding of old benign granulomatous changes, unchanged from initial X-ray finding of April 1985, which was an incidental finding reflective of asymptomatic exposures in the general population, and not a current/active lung disease, nor a disease with sequelae.  The examiner noted the service medical treatment records which showed that the Veteran was treated in April 1985 for bronchitis with an x-ray of April 1985 showing no active infiltrates and a 9 mm right lung nodule which was found to be unchanged on follow-up x-ray.  Final work-up confirmed a benign granulomatous nodule without need for further evaluation other than a repeat x-ray to check for stability.  The examiner stated that the Veteran's nodule was stable in size, on x-ray, ever since then and that the service treatment records and medical records within one year of discharge from service were silent regarding any chronic lung disabilities.  The examiner also cited to medical literature noting that tobacco smoking was overwhelmingly the most important risk factor for COPD and that the Veteran had a history of smoking 1/3 pack per day of cigarettes, for 30 years.  The Veteran was also obese, with a history of obesity dating to at least 2011 and the examiner explained that obesity was an established risk factor for restrictive airway disease.  The examiner stated that the January 2012 private medical opinion did not discuss the Veteran's weight as a risk factor for his restrictive lung disease, nor did the private physician provide any rationale or references to support the assertion that the Veteran's benign granulomatous changes on chest x-ray and/or a one time episode of bronchitis while in service would predispose the Veteran to restrictive lung disease.

Concerning the medical opinions of record, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  

In this case, the Board assigns greater probative value to the February 2016 VA examiner's opinion.  The examiner provided a negative nexus opinion, cited to the evidence of record, including the service medical treatment records, discussed the January 2012 private opinion, and supported the opinion with sufficient reasoning.  The VA examiner acknowledged the presence of a nodule found on X-ray during active service, but that the nodule remained unchanged and was not a disability.  In contrast, the January 2012 private physician found that the Veteran's current disability, restrictive/shortness of breath, was related to active service, but did not provide supporting rationale for the provided opinion.  Therefore, the Board finds that the most probative evidence does not support finding of a relationship between the Veteran's current respiratory/pulmonary disability and active service. 

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Here, the service medical treatment records show that the Veteran was treated for bronchitis and a nodule was shown on x-ray.  However, the Veteran is not competent to opine that any chronic shortness of breath was related to a nodule or his bronchitis treated during active service.  The Board assigns greater probative value to the February 2016 VA examiner's opinion who determined that the nodule did not represent a disability and that the Veteran's current disability was not related to active service, to include the bronchitis.  Further, there is no objective evidence of chronic symptoms since service.  

The Board acknowledges the Veteran's belief that he has a respiratory/pulmonary disability related to active service.  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the etiology pertaining to a respiratory/pulmonary disability involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not been shown to have the requisite medical knowledge or training to diagnose himself with a respiratory/pulmonary disability.  Further, concerning any other opinion as to etiology, the VA examiner's opinion is attributed more probative value as the examiner has medical expertise and knowledge, reviewed the medical evidence of record, but provided a negative nexus opinion with supporting rationale. 

Given the above, the Board finds that the Veteran's claim must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic respiratory/pulmonary disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


